DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 17401035, entitled: CHARGING STATION WITH ARTICULATING PANELS, filed on 08/12/2021.  Claims 1-12 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-14 of U.S. Patent No. 11,117,482. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose similar structural and functional limitations (as disclosed in the Table below).





Conflicting claims
Application: 17/401,035
U.S. Pat. 11,117,482
1, 5
1,8
2
2
3
3
4
4
6
5
7
6
8
7
9
9
10
12
11
13
12
14


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-9, and 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr et al. (U.S. Pub. 20110140656) in view of Mortier (U.S. Pub. 20080010908).
	Regarding claim 1 Starr teaches an electric vehicle charging station 312, comprising: a frame 320; an electrical connector 324 coupled to the frame 320 for supplying an electrical charge to an electrical vehicle; a panel (as shown in Fig. 1D below) having an electronic display 322 facing outwardly from an exterior surface of the panel (as seen in Fig. 1D) and mounted on an interior surface of the panel (the Examiner notes that the display appears to be mounted on the inside of the frame 320, through an opening, which allows the user to view the display, as seen in Fig. 1D); and a computing device (as discussed in para. [0057], lines 2-7), the computing device including one or more processors and memory, the memory storing instructions for displaying content on the electronic display (as discussed in para. [0061]).
	Regarding claim 1, Starr is discussed above, but fails to teach a hinge that is connected to the panel, allowing it to pivot away from the frame.  Mortier teaches a first display 10 connected to a first panel 15, and a second display 20 connected to a second panel 25, which are secured to a frame 100 by a hinge 30, the hinge 30 having two states, closed (as seen in Fig. 2) and open (as seen in Fig. 3), where: the first panel 15 is hinged to the frame 100 so as to articulate the first panel 15 away from the frame 100 (as seen in Fig. 3), and the hinge 30 supports the electronic display 10 on the first panel 15; where the second panel 25 is hinged to the frame 100 so as to articulate the second panel 25 away from the frame 100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second panels of Starr with the hinged panels of Mortier, in order to allow a user to reach the internal components of the displays, in case of malfunctioning or maintenance, or to allow entrance to the space behind the displays, without the need to remove the displays, and thus preventing that the removed displays get mixed up when they are to be mounted back on the surface, as taught to be desirable by Mortier (see discussion in paras. [0009], lines 9-11, and para. [0010], lines 23-29).  
	Regarding claim 2, Mortier teaches the electric vehicle charging station, where the first panel 15 is hinged (via 30) to the frame 100 so as to articulate the first panel 15 away from the frame 100 about an axis of rotation 31 that is substantially vertical (as seen in Fig. 2).
	Regarding claim 3, Mortier teaches the electric vehicle charging station, where the first panel 15 is hinged to the frame 100 so as to articulate the first panel 15 away from the frame 100 about an axis of rotation that is substantially horizontal.  The Examiner notes that Mortier teaches where his hinges 30 are capable of being mounted in a manner to allow the display to pivot about a horizontal axis, as needed by the user (seen in Figs. 6-7).
	Regarding claim 4, Starr teaches the electric vehicle charging station 312, where the computer is mounted to the first panel (see discussion in para. [0057], lines 2-7).
	Regarding claim 5, Starr teaches the electric vehicle charging station, where: the panel is a first panel (as shown in Fig. 1D below); and the electric vehicle charging station further comprises a second panel substantially opposite the first panel (as seen in Fig. 1D below) having a second interior surface and a second exterior surface, the second panel including a second electronic display 323 facing outwardly from the second exterior surface of the second panel and mounted on the second interior surface of the second panel (as seen in Fig. 1D below).
	Regarding claim 6, Mortier teaches the electric vehicle charging station, where: an axis of rotation 311 (see Fig. 4b) of the first panel 15 is substantially parallel to an axis of rotation 310 (see Fig. 4b) of the second panel 25; and the first panel 15 is configured to articulate away from the frame 100 in a direction substantially opposite a direction in which the second panel 25 is configured to articulate away from the frame 100 (as seen in Fig. 3).
	Regarding claim 8, Starr teaches the electric vehicle charging station 312, where the frame 320 houses circuitry for charging an electrical vehicle (as discussed in para. [0062]).
Regarding claims 1, and 9, Starr and Mortier disclose the claimed invention except for where the panel has a height that is at least 60% of a height of the frame and a width that is at least 90% of a width of the frame, or where the electronic display is 3-feet by 2-feet.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Starr and Mortier device to have the dimensions as claimed, since it has been held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (see MPEP 2144.04, IV. A.). In the instant case, the combined device of Starr and Mortier discussed above would not operate differently with the claimed dimensions since changing the size of the display would merely increase/decrease the visible screen surfaces. Further, applicant places no criticality on the range claimed, indicating simply that the particular dimensions are in some embodiments.
	Regarding claim 11, Mortier teaches the electric vehicle charging station, further including a lock to secure the panel 15 to the frame 100 such that the panel 15 cannot be articulated away from the frame 100 when the lock is locked (see discussion in para. [0062], lines 1-4).
	Regarding claim 12, Mortier teaches the electric vehicle charging station, further including a locking mechanism to secure the first panel 15 to the frame 100 such that the first panel 15 cannot be articulated away from the frame 100 when the locking mechanism is locked (see discussion in para. [0062], lines 1-4).


    PNG
    media_image1.png
    765
    588
    media_image1.png
    Greyscale

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr and Mortier as applied to claim 1 above, and further in view of Oda et al. (U.S. Pat. 9061597).
	Regarding claim 7, Starr is discussed above, and fails to explicitly teach a heat sink within his displays 322,323.  Oda teaches a charging station having an electric vehicle charging station 120, further including one or more heat sinks 135 thermally coupled to the electronic display 23 (see discussion in col. 14, lines 54-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heat sink within the displays of Starr, in order to provide a means for allowing the internal components of the display to be cooled, as is well known in the art.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr and Mortier as applied to claim 1 above, and further in view of Penilla et al. (U.S. Pat. 9180783).
	Regarding claim 10, Starr is discussed above, but fails to teach where the computer includes a near-field communication (NFC) sensor.  Penilla teaches an electric vehicle charging station 10, where the computer includes a near-field communication (NFC) sensor configured to interact with a device of a user of the electric vehicle charging station 10 (as discussed in col. 10, lines 48-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starr’s computer with a near-field communication (NFC) sensor, in order to enable the vehicles to share information concerning their proximity to one another, as taught to be desirable by Penilla (see discussion in col. 10, lines 48-53).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Starr et al., Mortier, Oda et al., Penilla et al., Diaz, and Kim et al. above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional charging stations, having panels to store and secure electrical components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        8-Sep-22

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632